Title: To George Washington from Udny Hay, 13 October 1780
From: Hay, Udny
To: Washington, George


                  
                     Sir
                     Fishkill 13 Octr 1780
                  
                  I was honoured by the Governour with the perusal of your
                     Excellency’s letter to him on the subject of flour and Casks; though I flatter
                     myself it can be made appear that the greatest attention has been paid for the
                     purpose of providing these as well as the other articles it is now become my
                     province to collect, yett I am sorry at being oblidged to confess my having
                     fallen extremely short of what your Excellency had great reason to expect from
                     me, not owing to a real scarcity of the articles, but to a want of Cash for
                     such as I was to purchase, and to the innumerable difficulties attending the
                     mode of Collection of such as were assessed, for having only Certificates to
                     tender for the latter, there are but very few indeed, who do not make a
                     thousand difficulties of granting any part of what we have a legal right to
                     demand, and as to what I ought to obtain by purchase I have never yett recd a
                     shilling since my appointment from either the State or Commissary General, by
                     which meens the purchasers in the other States, who by some mode or other, are
                     furnished with money, are enabled to purchase the very articles I ought to
                     procure, and for not procuring of which I am undoubtedly responsible.
                  The Legislature of this State, Sir, has lately been convened, and
                     have given many proofs of their inclination to serve the general cause, and
                     support the Army under Your Excellency’s Command, but alas! they are destetute
                     of the means; a Treasury totally empty, and the taxes to be collected already
                     anticipated by the permission, which, with the best of views, they formerly
                     granted the public officers of issuing notes which should in payment of
                        taxes be accepted in lieu of Cash.
                  In short, Sir, when I view our present situation, and the near
                     approach of the season, when the roads will become all most, perhaps
                     altogether, unpassable, I am struck with such apprehensions of the
                     consequences, as impells me to give a short sketch thereof to your
                     Excellency—Within this Department, Sir, there is scarce any rum, no salt more
                     than what will be necessary to use with the beef that will be essued to the
                     Troops fresh, not near the number of Casks we ought to have, and I am affraid
                     very slender prospect for obtaining the number of Cattle that ought to be
                     salted, could even the other materials be procured, and what
                     is as bad as all the rest no Cash, nor a probability of obtaining any sum
                     nearly adequate to the purpose for which it is wanted.
                  I have long agoe wrote the Commissary General on all these
                     subjects, and urged the necessity of making the necessary preperations this
                     fall for the maintenance of the Troops in this vicinity during the winter, but
                     imagine he is surrounded with embarrassments and difficulties which prevent his
                     making the exertions he would otherwise undoubtedly attempt.
                  Though I foresee many difficulties, I beg leave
                     to assure your Excellency I do not despond, and that no mode for promoting the
                     public service you are pleased to point out for me to tread in shall be left
                     unattempted. I have the Honour to be with the greatest respect and esteem, Your
                     Excellencys, most obedient & very humble Srt,
                  
                                       
                            Udny Hay
                            
                        